DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1, 7-8, 10-11 and 21 are allowed with the amendments of Applicants’ submission of 01/14/2022 over the prior art of record, the objection of Claim 1 is withdrawn, and the rejection under 35 U.S.C. 112(b) is withdrawn.  
EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 01/14/2022 and Claims 1, 7-8, 10-11 and 21 are patentable over the previously cited prior art of record under 35 U.S.C. 103 and overcome the rejection under 35 U.S.C. 112(b).  The following is a statement of reasons for the indication of allowable subject matter:  The references of U.S. 2010/0210762, Hanaki et al. hereinafter “Hanaki” alternatively evidence by U.S. 2011/0120635, Jokisch (hereinafter “Jokisch”) in view of JP11-322764, Wakatsuki et al. (1999) (hereinafter “Wakatsuki”) evidenced by U.S. 20150144198, Irwin et al (hereinafter “Irwin”) in view of U.S.2011/0155976, Furukawa et al. hereinafter “Furukawa” and in view of U.S. 2011/0059033, “Kitagawa” cited against the claims for the concept of the amended claims for particular hydrolyzable alkoxysilanes like those listed at ¶ 0169 do not fairly teach or suggest alone or in any reasonable combination such types of hydrolyzable alkoxysilanes of § 0169 for a compound with an O-Si-O structure along with a compound having a benzodithiol structure and a silane coupling group that is a compound represented by General Formula (I) or General Formula (Il) in a composition as claimed.   
In light or the above, it is clear that Hanaki alternatively evidence by Jokisch in view of Wakatsuki evidenced by Irwin in view of Furukawa and in view of Kitagawa either alone or in combination do not disclose or suggest the present invention of Claims 1, 7-8, 10-11 and 21, and therefore the present claims are passed to issue.   
Election/Restriction
Claims 1, 7-8 and 21 are directed to an allowable composition of a compound having a benzodithiol structure and a silane coupling group and a compound having an –O-Si-O- structure wherein the compound having the benzodithiol structure and the silane coupling group is of types of hydrolyzable alkoxysilanes of § 0169 for a compound with an O-Si-O structure along with a compound having a benzodithiol structure that is a compound represented by General Formula (I) or General Formula (Il).  Claim 10 is directed to a film having a polysiloxane structure and formed from the composition according to claim 1.  Claim 11 is directed to a glass article, comprising: a glass substrate; and the composition according to claim 1 positioned on at least a part of the glass substrate.  Claims 10-11 require all the limitations of allowable independent claim 1, and Claims 10-11 were previously withdrawn from consideration as a result of a restriction requirement in the Office Action dated 02/24/2020.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the invention of the subject matter of Claim 1 and the invention of Claims 10-11 being rejoined, as set forth in the Office action mailed on 02/24/2020, is hereby withdrawn for Claims 10-11, and Claims 10-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787